NUMBER 13-14-00644-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LAREDO NATIONAL BANK D/B/A
BBVA COMPASS BANK,                                                          APPELLANT,

                                             v.

MYRNA ELIZABETH DE LUNA MORALES,                                              APPELLEE.


                      On appeal from the 107 District Court
                          of Cameron County, Texas.


                 ORDER TO FILE APPELLEE’S BRIEF
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellee’s third motion for extension of time to

file the brief. Appellee’s brief was originally due to be filed on January 19, 2015, and this

Court has previously granted appellee two extensions to her brief in this cause. Appellee

has now filed her third motion requesting additional time to file the appellee’s brief in this
cause.

         The Court, having fully examined and considered appellee’s third motion for

extension of time to file the brief and the extension previously granted in this cause, is of

the opinion that, in the interest of justice, appellee’s third motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel’s failure to have filed a brief in this matter. Appellee’s third

motion for extension of time to file the brief is hereby granted, and counsel for appellee is

hereby ORDERED to file the appellee’s brief with this Court on or before July 9, 2015.

No further extensions will be granted in this matter.

         IT IS SO ORDERED.

                                                                        PER CURIAM

Delivered and filed the
8th day of July, 2015.